Citation Nr: 0118381
Decision Date: 05/08/01	Archive Date: 07/18/01

DOCKET NO. 99-21 132               DATE MAY 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for cause of the veteran's
death.

2. Entitlement to dependency and indemnity compensation under the
provisions of 38 U.S.C.A. 1318 (West 1991).

3. Entitlement to dependency and indemnity compensation under the
provisions of 38 U.S.C.A. 1318 had the veteran brought a claim more
than 10 years prior to his death.

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to March 1946. He
was a prisoner of war from May 1942 to September 1942. He died in
March 1985.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from March 1999 and June 1999 rating decisions of the
Manila, the Republic of the Philippines, Department of Veterans
Affairs (VA) Regional Office (RO). In the March 1999 rating
decision, the RO denied reopening the claim for service connection
for cause of the veteran's death. In the June 1999 rating decision,
the RO denied entitlement to dependency and indemnity compensation
under the provisions of 38 U.S.C.A. 1318, entitlement to dependency
and indemnity compensation under the provisions of 38 U.S.C.A. 1318
had the veteran brought a claim more than 10 years prior to his
death, and entitlement to payment of accrued benefits.

In a January 2001 decision, the Board denied entitlement to accrued
benefits and remanded the issues listed on the title page for the
issuance of a supplemental statement of the case. That same month,
the RO issued a supplemental statement of the case in compliance
with the Board's remand. The case has been returned to the Board
for further appellate review.

FINDINGS OF FACT

1. The veteran died in March 1985. At the time of the veteran's
death, service connection was in effect for amputation of the upper
third of the left arm, evaluated as 80 percent disabling.

2. The cause of death was listed as lobar pneumonia.

- 2 -

3. The veteran was a prisoner of war from May 1942 to September
1942.

4. The May 1985 rating decision, which denied service connection
for the cause of the veteran's death, was not appealed following
the RO's issuance of notice of the denial to the appellant in June
1985; and that decision is final.

5. The additional evidence submitted since the RO's May 1985
decision is neither cumulative nor redundant, and it bears directly
and substantially upon the specific matter of whether a disability
of service origin caused or contributed to the veteran's death;
and, when considered with all of the evidence of record, it has a
significant effect upon the facts previously considered.

6. Lobar pneumonia is not among the disorders listed in 38 U.S.C.A.
1112 (West 1991) and 38 C.F.R. 3.309(c) (2000).

7. The veteran's lobar pneumonia was not present in service, and is
not causally related to any incident of service or to a service-
connected disability.

8. Based on the evidence on file at the time of the veteran's
death, the veteran was not in receipt of or entitled to receive a
100 percent disability rating for the 10 years immediately prior to
his death.

9. The appellant did not specifically allege clear and unmistakable
error in a prior final VA determination.

CONCLUSIONS OF LAW

1. The evidence received since the RO's final rating decision in
May 1985, which denied service connection for the cause of the
veteran's death, is new and material,

3 -

and the appellant's claim is reopened. 38 U.S.C.A. 5108, 7105 (West
1991); 38 C.F.R. 3.156(a) (2000).

2. A service-connected disability did not cause the veteran's death
or contribute substantially or materially to cause his death. 38
U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (2000).

3. The requirements for dependency and indemnity compensation
benefits under the provisions of 38 U.S.C.A. 1318 have not been
met. 38 U.S.C.A. 1318 (West 1991); 38 C.F.R. 3.22 (2000).

4. The requirements for dependency and indemnity compensation
benefits under the provisions of 38 U.S.C.A. 1318 had the veteran
brought a claim more than 10 years prior to his death have not been
met. 38 U.S.C.A. 1318; 38 C.F.R. 3.22.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records reveal that at separation, the veteran
reported a history of pneumonia for one month in 1940. Examination
of the veteran's lungs at that time was clear and resonant
throughout. The examination report showed the veteran had an
amputation stump on the upper third of the left arm, which was
satisfactory. A January 1946 chest x-ray revealed a "healthy
chest."

An undated service medical record shows a diagnosis of malaria. The
examiner stated the veteran's lungs revealed vesicular breath
sounds.

- 4 -

A March 1948 rating decision shows the RO granted service
connection for amputation of the upper third of the left arm as a
result of shell fragment wound and assigned an 80 percent
evaluation, effective March 17, 1946. The RO also granted special
monthly compensation on account of anatomical loss of one hand.

A June 1948 VA examination report shows the veteran complained of
nausea in the morning. Examination of the veteran's respiratory
system was normal.

August 1951 and February 1958 rating decisions continued the 80
percent evaluation for amputation of the upper third of the left
arm.

An October 1973 VA hospitalization summary report shows the veteran
as hospitalized with diagnoses of chronic pyelonephritis, secondary
anemia, and lumbar osteoarthritis.

A March 1985 surgical pathology report shows a specimen of the
duodenum revealed fibromuscular tissues with chronic inflammation.

The death certificate shows the veteran died in March 1985. It
reflects that an autopsy was performed on the day of the veteran's
death, which showed the cause of death to be lobar pneumonia. Dr.
RJ conducted the autopsy.

The appellant filed a claim for dependency and indemnity
compensation in April 1985, which was denied in a May 1985 rating
decision. The appellant did not appeal the April 1985 decision.

In September 1997, the appellant submitted a petition to reopen the
claim for service connection for cause of the veteran's death.

In a September 1997 certificate, the chief of medical records at
the hospital where the veteran died stated the veteran had been
admitted to that hospital in March 1985 

- 5 -

and had expired two days later. He added that the medical records
related to the veteran's hospitalization had been eaten by termites
and thus were not available.

A June 1998 certificate shows the veteran had been confined to a
facility in October 1942 with an admitting diagnosis of malaria and
a discharge diagnosis of influenza.

In a July 1998 letter, Dr. STP stated the veteran had been
hospitalized from May 1982 to June 1982 with the following
diagnoses: lobar pneumonia, emphysema, malaria, and congestive
heart failure.

In a June 1999 letter, Dr. RJ certified he was the physician who
performed the autopsy on the veteran in March 1985 at the hospital
where the veteran died. He stated the veteran had been confined to
the hospital because of a bleeding peptic ulcer and the veteran had
developed nosocomial infection, particularly lobar pneumonia. He
stated the pertinent findings "on autopsy" were that the principal
cause of death was lobar pneumonia with the contributory cause of
death being the presence of multiple, "punched-out", bleeding
ulcers at the duodenum near the pyloric sphincter.

In a December 1999 letter, Dr. M stated the veteran had been under
her medical care since 1982 due to "on and off" peptic ulcer. She
stated as far as she was concerned, all her medical records had
been discarded so she had no records of the veteran's treatment.

A November 1999 VA field examination request report shows that a
request was made for Dr. RJ to be contacted regarding his June 1999
statement. Specifically, the adjudication officer wanted Dr. RJ to
be asked to submit the basis for his June 1999 report and copies of
the autopsy report.

A February 2000 VA field examination report shows the field
examiner had an opportunity to speak with Dr. RJ. He stated he
presented Dr. RJ with the June 1999

6 -

medical certificate, who acknowledged that it was his signature and
that he had written the contents therein. He also acknowledged that
that was his signature on the veteran's death certificate. Dr. RJ
stated he was the resident pathologist at the hospital at that time
and was the attending physician in the veteran's medical autopsy.
He noted another physician had attended to the veteran while he was
confined there.

Dr. RJ stated he no longer had any medical records. He stated his
old patient records were disposed of years ago. As to the basis for
his June 1999 medical certification, Dr. RJ stated he based it on
recollection while a resident pathologist of the hospital and the
postmortem certificate presented to him. He stated he was not a
relative of the veteran nor any of his kin. Dr. RJ stated although
the veteran's principle cause of death was lobar pneumonia, his
autopsy findings showed multiple, punched-out bleeding ulcers at
the duodenum. He claimed he never saw the veteran alive. The field
examiner stated, "According to [Dr. RJ], he personally performed
the autopsy on the veteran and from there found the stomach ulcers
of the veteran." The field examiner concluded that Dr. RJ appeared
truthful and credible in his statements.

In a September 2000 statement, the veteran's daughter stated she
witnessed the veteran's suffering and aching and had witnessed him
taking "Alaxan" [sic] and Maalox and would put hot water bags to
his stomach to relieve the pain. She stated she noticed one time
that the veteran's stools had turned black in color and were
abnormal. The veteran's daughter added she had seen the veteran in
severe pain, where he could not stand anymore and that he was pale
and touching his stomach and shouting very loudly. She stated she
and a neighbor took the veteran to the hospital, where he had an
operation two days before he died and that the doctor informed her
the veteran had acute ulcer. The veteran's daughter stated the
veteran died soon after that.

7 -

In a September 2000 statement, the appellant stated before the
veteran had died, he would take liquid Maalox regularly. She stated
approximately two weeks prior to his death, the veteran's stool
turned reddish black, which she did not think was normal. She
stated on the third hospital day, he had to be operated for
surgical pathology of the duodenum and that he died subsequently.

A January 2001 certificate from the Republic of the Philippines,
City of Manila, shows the veteran had been confined in a hospital
in March 1985 with a diagnosis of lobar pneumonia.

II. Duty to Assist

The Board observes that the recently enacted legislation has
eliminated the well- grounded claim requirement, has expanded the
VA's duty to notify the claimant and the representative, if any,
and has enhanced its duty to assist a claimant in developing the
facts pertinent to the claim. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)
(hereinafter, "VCAA"). Since these legislative changes serve to
eliminate the "gatekeeping" function in the VA claims process
imposed by the standard for a well,-grounded claim, see, e.g.,
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is
of the opinion that the new legislative changes are more favorable
to the appellant. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13
(1991). Thus, given that the changes articulated in the new
legislation are less stringent than the function served by
requiring a claimant to establish a well-grounded claim, the Board
determines that no prejudice will result to the appellant by the
Board's consideration of this matter. See Bernard v. Brown, 4 Vet.
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist in
the appellant's case. A review of record discloses that the
veteran's service medical records have been requested and received
by the RO, and such records appear to be intact.

8 -

The Board is aware that initially, the RO had denied reopening the
appellant's claim for service connection for cause of the veteran's
death. The record discloses that in June 1998 and March 1999 rating
decisions, the RO informed the appellant of the evidence necessary
to reopen her claim. Specifically, in the June 1998 rating
decision, the RO informed her that the evidence should refer to the
death-causing condition or to the veteran's service-connected
disability and because she had not submitted such information, her
claim was not reopened. In the March 1999 rating decision, the RO
stated the appellant had failed to provide evidence which
established an etiological relationship between the veteran's
service-connected disability and his cause of death, and thus the
claim was not reopened. When the RO reopened the appellant's claim
in July 2000, it provided her with reasons and bases as to why her
claim was denied on the merits.

Also, in the June 1999 and June 2000 statements of the case, the RO
the pertinent regulations that applied to the appellant's claims
for service connection for cause of the veteran's death and for
dependency and indemnity compensation. These determinations were
not returned by the United States Postal Service as undeliverable,
and thus the appellant is presumed to have received these
notifications. See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)
(discussing that the presumption of regularity of the
administrative process applies to notices mailed by the VA)).

The Board notes the appellant is not represented, and thus there is
no representative that must be notified of the RO's determinations
in this case.

Additionally, the RO requested a field examination to obtain
evidence of the basis for Dr. RJ's June 1999 determination of
ulcers contributing to the veteran's death. The RO has attempted to
obtain the medical records from the hospitalization during which
the veteran died, but the hospital informed the RO the medical
records had been eaten by termites and were not available. Thus,
there are no records for the RO to obtain related to the March 1985
hospitalization. The RO also wrote a letter

9 -

to the appellant in July 1999, asking her that if she had a copy of
the veteran's autopsy report, that she should submit it.

The appellant has submitted medical records related to treatment
the veteran had received during his lifetime. In a November 1999
letter to the appellant, the RO requested she complete a release of
information for all health care providers (doctors or hospitals)
who treated the veteran for ulcer disease prior to death. The
appellant submitted a statement from a private physician
establishing such. She has not identified any other treatment that
the veteran had for which VA could obtain records.

Accordingly, the Board finds that all facts have been developed to
the extent possible.

The Board notes that following the issuance of the January 2001
supplemental statement of the case, the appellant submitted an
April 1999 letter from Dr. RJ, wherein he stated the same
information he provided in the June 1999 letter. Because this
evidence is duplicative with that which has been previously
submitted, the Board need not refer the case back to the RO for
issuance of a supplemental statement of the case. See 38 C.F.R.
19.37 (2000). This same analysis applies to the January 2001
certificate which shows the veteran had been hospitalized in March
1985 with a diagnosis of lobar pneumonia, as such fact had been
previously established. See id.

III. Criteria

A. Cause of death

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. See
38 U.S. C.A. 1110, 1131 (West 1991).

- 10 -

To establish service connection for the cause of the veteran's
death, the evidence must show that a disability incurred in or
aggravated by service either caused or contributed substantially or
materially to cause death. The death of a veteran will be
considered as having been due to a service-connected disability
when the evidence establishes that such disability was either the
principal or the contributory cause of death. Service connection
will be determined by exercise of sound judgment, without recourse
to speculation and after a careful analysis has been made of all
the facts and circumstances surrounding the death of the veteran to
include autopsy reports. See 38 U.S.C.A. 1310 (West 1991); 38
C.F.R. 3.303(a), 3.312 (2000).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
4.9 (1990).

B. Dependency and indemnity compensation

The Board notes that a surviving spouse may be entitled, pursuant
to 38 U.S.C.A. 1318, and 38 C.F.R. 3.22, to receive dependency and
indemnity compensation benefits as if the veteran's death were
service connected by demonstrating that the deceased veteran would
hypothetically have been entitled to receive 100 percent disability
compensation based on service-connected disability at the time of
death and for a period of 10 consecutive years immediately prior to
death, although he was for some reason (other than willful
misconduct) not in actual receipt of that 100 percent compensation
throughout that 10-year period. See Wingo v. West, 11 Vet. App. 307
(1998).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in

- 11 -

either event, or whether a preponderance of the evidence is against
a claim, in which case, the claim is denied. Gilbert, 1 Vet. App.
49.

IV. Analysis

A. Cause of death

At the outset, the Board notes that during the pendency of this
claim, the RO determined, in a July 2000 rating decision, that the
appellant had submitted new and material evidence and reopened the
claim of service connection for cause of the veteran's death.
However, under Barnett, the Board is not bound by the RO's
determination in this regard, and the Board must also review
whether new and material evidence has been submitted to reopen the
appellant's claim. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.
Cir. 1996).

Because the RO previously denied the appellant's claim of service
(connection for the cause of the veteran's death in May 1985, and
because the appellant did not initiate an appeal by filing a notice
of disagreement, see 38 U.S.C.A. 7105(a)-(b); 38 C.F.R. 20.200,
20.302, the doctrine of finality as enunciated in 38 U.S.C.A.
7105(c) applies. As such, the appellant's claim for this benefit
may only be reopened if she submits new and material evidence. See
38 U.S.C.A. 5108, 38 C.F.R. 3.156(a); Barnett v. Brown, 83 F.3d at
1383. The VA must review all of the evidence submitted since the
last final disallowance, in this case the RO's May 1985 rating
decision, in order to determine whether the claim may be reopened.
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence will be presumed credible for purposes of determining
whether new and material evidence has been presented to reopen the
previously denied claim. See Kutscherousky v. West, 12 Vet. App.
369, 371 (1999) (per curiam) (holding that the "presumption of
credibility" doctrine, as articulated in Evans v. Brown, 9 Vet.
App. 273 (1996), was not altered by the ruling in Hodge v. West,
155 F.3d 1356

- 12 -

(Fed. Cir. 1998), and continues to be binding precedent). New and
material evidence means evidence not previously submitted to the
agency decision makers, which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative or redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a).

The pertinent evidence submitted since the May 1985 decision
includes a June 1999 statement from Dr. RJ, and a December 1999
statement from Dr. M. The Board finds that these statements provide
a basis upon which to reopen the appellant's claim for service
connection for the cause of the veteran's death. This is new
evidence, as it was not of record as of the May 1985 and is not
merely cumulative of other evidence then of record. As it contains
a diagnosis of peptic ulcer disease during the veteran's lifetime,
it has a significant effect on facts previously considered. Given
this diagnosis, the veteran's status a POW, and the private
physician relating the diagnosis of peptic ulcer disease as a cause
of the veteran's death, this evidence, in light of all the evidence
of record, bears directly and substantially upon the specific
matter in which the May 1985 disallowance was based. Therefore, in
the Board's judgment, this recently submitted evidence warrants a
reopening taking into consideration all of the evidence, both old
and new, and the appellant is entitled to have her claim
readjudicated on basis of all the evidence of record.

After having carefully reviewed the evidence of record, the Board
finds that the preponderance of the evidence is against the claim
for service connection for cause of the veteran's death. The
reasons will be explained below.

The evidence in favor of the grant of service connection for cause
cf the veteran's death is Dr. RJ's June 1999 statement, wherein he
states that peptic ulcers contributed to the veteran's death.
Additionally, Dr. M stated she had treated the veteran on and off
for peptic ulcer disease since 1982. Because the veteran was a

13 -

prisoner of war, he is entitled to presumptive service connection
for peptic ulcer disease during his lifetime, which would allow him
service connection for such disability at any time following his
discharge from service, as long as it had manifested to a degree of
10 percent or more during his lifetime. If the Board accepted Dr.
M's and Dr. RJ's statements together, it would serve as a basis to
grant service connection for cause of the veteran's death, as Dr.
RJ has stated that peptic ulcer disease contributed to the
veteran's death.

The evidence against the grant of service connection for cause of
tire veteran's death is the March 1985 death certificate. The death
certificate shows that an autopsy was performed and that Dr. RJ
determined that the cause of the veteran's death was lobar
pneumonia. The veteran was not service connected for lobar
pneumonia, and thus the death certificate is evidence against the
appellant's claim.

In reviewing the evidence in favor of the appellant's claim, the
Board finds that the June 1999 letter from Dr. RJ, wherein he
stated that peptic ulcers contributed to the veteran's death, is
not credible. First, the initial death certificate, dated and
submitted in 1985, revealed that the only cause of death was lobar
pneumonia. Such determination was based upon an autopsy performed
at that time. The determination was contemporaneous with the
veteran's death and not made in connection with a claim for
monetary benefits.

As to Dr. RJ's June 1999 letter, it was made 14 years following the
veteran's death. He did not base this newly-found determination on
any objective evidence, as he informed the field examiner when
interviewed in January 2000. He noted he based his opinion on
recollection while he was a resident at the hospital where the
veteran died. The Board gives Dr. RJ's April 1999 and June 1999
statements little probative value and finds that the determination
he made on the March 1985 death certificate outweighs his recent
determination. On the death certificate, Dr. RJ reported that the
only cause of the veteran's death was lobar pneumonia. He has now
added a contributory cause of death, and the Board finds that
without objective

14 -

evidence to base his opinion, such opinion has little probative
value. The fact that it is being used in a claim for monetary
benefits causes the Board to give it even less probative value. The
Board finds it difficult to believe that this opinion could be
based on memory. Dr. RJ neglected to include bleeding ulcers as
contributing to the cause of the veteran's death on the death
certificate, which he completed immediately following the autopsy
of the veteran. The Board finds that the determination he made in
1985, at the time of the veteran's death following an autopsy, is
far more probative than the finding he now makes, 14 years
following the veteran's death and based on "memory." Dr. RJ's
finding on the death certificate clearly establishes that his
determination was that the veteran died of lobar pneumonia and no
other cause.

Thus, the Board finds that the preponderance of the evidence
establishes that the proper cause of death is lobar pneumonia only.
The Board notes that lobar pneumonia is not a disease listed under
38 U.S.C.A. 1112 and 38 C.F.R. 3.309(c) as being associated with
diseases related to veterans who were prisoners of war. Thus,
service connection for cause of the veteran's death cannot be
granted on a presumptive basis.

Additionally, there is no evidence that the veteran's service-
connected disability of amputation of the upper third of the left
arm contributed substantially or materially to death, that it
combined to cause death, or that it aided or lent assistance to the
production of death. Moreover, the evidence of record does not
establish that lobar pneumonia was incurred in or aggravated by
service. There is no evidence of record that lobar pneumonia was
caused by or the result of the veteran's service-connected
amputation of the upper third of the left arm.

The Board is aware that the appellant and the veteran's daughter
have stated that they saw the veteran suffering from stomach pains
and, at the time of his death, saw he had abnormal stools, which
would possibly establish that the veteran had ulcers. They are
competent to state they witnessed such occurrences; however, their

- 15 -

assertions cannot satisfy establishing a nexus between the
veteran's death and service, as they are lay people and their
opinions are not competent to provide a medical opinion. See
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Even
accepting their statements as true, such statements would not
assist in the claim for service connection for cause of the
veteran's death, as the Board has determined that Dr. RJ's
determination that peptic ulcer disease contributed to the
veteran's death is outweighed by the 1985 death certificate, which
does not include such finding.

The Board is aware that the appellant has asserted that Dr. RJ's
determination that bleeding peptic ulcers contributed to the
veteran's death is within his competence, with which the Board
agrees. However, like the RO, the Board has determined that the
March 1985 death certificate, which was created at the time of the
veteran's death, is far more probative than statements made 14
years later based upon memory only and in connection with a claim
for monetary benefits. Such determination is within the competence
of the Board. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995)
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (Board must
analyze the credibility and probative value of evidence, account
for evidence that it finds to be persuasive or unpersuasive, and
provide reasons for its rejection of any material evidence
favorable to the veteran). The Board finds that it has provided
adequate reasons and bases for its findings and conclusions on this
issue.

Additionally, the Board is aware that the March 1985 pathology
report shows that a specimen taken from the veteran's duodenum
revealed fibromuscular tissues with chronic inflammation. The
appellant has asserted that it is indicative of the veteran's death
being contributed by ulcer disease. The Board disagrees. The
pathology report does not show a diagnosis of peptic ulcer disease
and will not be considered to be supportive of such diagnosis.

- 16 -

Accordingly, for the reasons stated above, the Board finds that
entitlement to service connection for the cause of the veteran's
death is not warranted, and there is no doubt to be resolved. See
Gilbert, 1 Vet. App. at 55.

B. Dependency and indemnity compensation

The Board notes that the deceased veteran had received a final VA
determination during his lifetime-which revealed the veteran was in
receipt of an 80 percent evaluation for amputation of the upper
third of the left arm. This establishes that the veteran was not in
actual receipt of or entitled to receive a 100 percent disability
for the 10 years immediately prior to his death to satisfy the
eligibility criteria for benefits under 38 U.S.C.A. 1318. See
Wingo, 11 Vet. App. 307.

The Court held in Marso v. West, 13 Vet. App. 260, 263 (1999) that
a survivor of a deceased veteran is eligible for dependency and
indemnity compensation under 38 U.S.C.A. 1318(b)(1) if (1) the
veteran was in actual receipt of a 100 percent disability rating
for the 10 years immediately preceding his death; (2) the veteran
would have been in receipt of a 100 percent disability rating for
such time but for clear and unmistakable error in a final rating or
Board decision; or (3) if under the specific and limited exceptions
under Carpenter v. Gober, 11 Vet. App. 140 (1998) or Wingo, supra,
the veteran was "entitled to receive" or "hypothetically" entitled
to a 100 percent disability evaluation for the required period of
time.

The Board observes that the appellant's claim for dependency and
indemnity compensation benefits under 38 U.S.C.A. 1318 was received
in September 1997. In that regard, 38 C.F.R. 20.1106 (2000)
requires by negative implication that rating decisions during the
veteran's lifetime must be taken into consideration when
adjudicating a claim for section 1318(b) dependency and indemnity
compensation benefits. See Carpenter v. Gober, 11 Vet. App. 140
(1998) (application of 38 C.F.R. 19.196 (1991) to "entitled to
receive" claims filed prior to the March 1992 effective date of
section 20.1106). Therefore, where a prior final VA

- 17 -


determination denied a veteran a total disability rating, so that
the veteran had not been rated totally disabled for 10 continuous
years prior to his or her death, a survivor under section 1318(b)
must demonstrate clear and unmistakable error in the prior VA
determination in order to establish eligibility under section
1318(b)(1). See Marso v. West, 13 Vet. App. 260, 262-63 (1999). The
Board stresses that the appellant has not specifically alleged
clear and unmistakable error in a prior rating decision, see Ruiz
v. Gober, 10 Vet. App. 352, 356 (1997); Damrel v. Brown, 6 Vet.
App. 242, 245 (1994), and her claim for section 1318 benefits does
not fall within any special exceptions to invoke the hypothetical
entitlement. See Wingo and Carpenter, both supra.

The Board observes that the statutory interpretation of the
regulation explained in the Marso decision is precedent and is
applicable on the date of issue. See Tobler v. Derwinski, 2 Vet.
App. 8 (1991). It is important to note that when the law
controlling an issue changes after a claim has been filed or re-
opened but before the administrative or judicial review process has
been concluded, as in this case, a question arises as to which law
now governs. In this regard, the Court has determined that a
liberalizing change in regulation during the pendency of a claim
must be applied if it is more favorable to the claimant; and if the
Secretary has not enjoined its retroactive application. See Karnas
v. Derwinski, 1 Vet. App. 308 (1991); DeSousa v. Gober, 10 Vet.
App. 461 (1997). In this instance, the application of 38 C.F.R.
3.22(a) and 20.1106 are the same before and after the Court's
opinion in Marso.

The Court has field that when the law and not the evidence is
dispositive, a claim for entitlement to VA benefits should be
denied or the appeal to the Board terminated because of the absence
of legal merit or the lack of entitlement under the law. See
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the law is
dispositive of the instant case, related to the claims for
dependency and indemnity compensation, the benefit of the doubt
rule is not for application.

18 -

ORDER

New and material evidence having been submitted, the appellant's
claim for service connection for the cause of the veteran's death
is reopened.

Entitlement to service connection for cause of the veteran's death
is denied.

Entitlement to dependency and indemnity compensation under the
provisions of 38 U.S.C.A. 1318 is denied.

Entitlement to dependency and indemnity compensation under the
provisions of 38 U.S.C.A. 1318 had the veteran brought a claim more
than 10 years prior to his death is denied.

Deborah W. Singleton 
Member, Board of Veterans' Appeals

19 -



